Case 5:19-cv-10226-JEL-EAS ECF No. 15 filed 09/25/19                  PageID.57     Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


VIOLETA DUSHAJ,

       Plaintiff,
                                                              Case No: 5:19-cv-10226
v.
                                                              Hon. Judith E. Levy
MAYCO INTERNATIONAL LLC, a
Michigan limited liability company,

       Defendant.


SCOTT P. BATEY (P54711)                            SHERYL A. LAUGHREN (P34697)
Batey Law Firm, PLLC                               SANDRO D. DIMERCURIO (P80704)
Attorney for Plaintiff                             Berry Moorman P.C.
30200 Telegraph Road, Suite 400                    Attorneys for Defendant
Bingham Farms, MI 48025                            535 Griswold, Suite 1900
(248) 540-6800-telephone                           Detroit, MI 48226
(248) 540-6814-fax                                 (313) 496-1200-telephone
sbatey@bateylaw.com                                (313) 496-1300-fax
                                                   slaughren@berrymoorman.com
                                                   sdimercurio@berrymoorman.com

                     MOTION TO WITHDRAW AS COUNSEL FOR PLAINTIFF

       NOW COMES Scott P. Batey and the Batey Law Firm and for their Motion to Withdraw

as Counsel for Plaintiff, Violeta Dushaj states as follows:

       1.       On or about January 23, 2019, Plaintiff’s Counsel filed a Complaint on behalf of

Plaintiff against Defendant Mayco International LLC.

       2.       Plaintiff’s Counsel has spent a significant amount of time conducting extensive

legal research and discovery in this matter, as well as considerable time attempting to

communicate with Plaintiff.

       3.       Plaintiff’s Counsel has attempted to assist Plaintiff in responding to Defendant’s

written discovery.
Case 5:19-cv-10226-JEL-EAS ECF No. 15 filed 09/25/19                 PageID.58      Page 2 of 5



        4.      It has become apparent to Plaintiff’s Counsel that a serious breakdown of the

attorney-client relationship occurred to the extent that Plaintiff’s Counsel can no longer

effectively represent Plaintiff.

        5.      Subsequent discussions with Plaintiff and Plaintiff’s Counsel confirmed that a

serious breakdown of the attorney-client relationship occurred to the extent that Plaintiff’s

Counsel can no longer effectively represent Plaintiff.

        6.      Upon information and belief, Plaintiff does not object to Plaintiff’s Counsels’

Motion to Withdraw as Counsel in this matter.

        7.      Plaintiff’s interests would not be materially adversed if Plaintiff’s Counsel were

permitted to withdraw and good cause exists for Plaintiff’s Counsel to withdraw.

        WHEREFORE, attorneys, Scott P. Batey and the Batey Law Firm, PLLC, respectfully

request this Honorable Court enter an Order allowing them to withdraw as attorneys for Plaintiff.


                                                 Respectfully submitted,

                                                 BATEY LAW FIRM, PLLC

                                             BY: /s/Scott P. Batey
                                                SCOTT P. BATEY (P54711)
                                                Attorney for Plaintiff
                                                30200 Telegraph Road, Suite 400
                                                Bingham Farms, MI 48025
                                                (248) 540-6800-phone
                                                (248) 540-6814-fax
                                                sbatey@bateylaw.com

Dated: September 25, 2019
Case 5:19-cv-10226-JEL-EAS ECF No. 15 filed 09/25/19                   PageID.59      Page 3 of 5



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


VIOLETA DUSHAJ,

       Plaintiff,
                                                             Case No: 5:19-cv-10226
v.
                                                             Hon. Judith E. Levy
MAYCO INTERNATIONAL LLC, a
Michigan limited liability company,

       Defendant.


SCOTT P. BATEY (P54711)                            SHERYL A. LAUGHREN (P34697)
Batey Law Firm, PLLC                               SANDRO D. DIMERCURIO (P80704)
Attorney for Plaintiff                             Berry Moorman P.C.
30200 Telegraph Road, Suite 400                    Attorneys for Defendant
Bingham Farms, MI 48025                            535 Griswold, Suite 1900
(248) 540-6800-telephone                           Detroit, MI 48226
(248) 540-6814-fax                                 (313) 496-1200-telephone
sbatey@bateylaw.com                                (313) 496-1300-fax
                                                   slaughren@berrymoorman.com
                                                   sdimercurio@berrymoorman.com

     BRIEF IN SUPPORT OF MOTION TO WITHDRAW AS COUNSEL FOR PLAINTIFF

       It is well established that an attorney who has entered an appearance may withdraw

from the action or be substituted only with the consent of the client or by leave of the court. "[A]

lawyer may withdraw from representing a client if withdrawal can be accomplished without

material adverse effect on the interests of the client, or if: ... other good cause for withdrawal

exists." Ambrose v. Detroit Edison Co. 65 Mich. App. 484, 488 (1975). The Court in Ambrose

determined that "good cause" to withdraw when "the client has caused a total breakdown in the

attorney-client relationship." Ambrose, 65 Mich. App. at 488 (1975). Moreover, "the relations

between attorney and counsel are of a delicate and confidential nature. They should have faith

in each other, and their relations should be such that they can cordially co-operate. What is a

sufficient cause to justify an attorney in abandoning a case in which he has been retained has
Case 5:19-cv-10226-JEL-EAS ECF No. 15 filed 09/25/19                    PageID.60    Page 4 of 5



not been laid down by any general rule, and in the nature of things cannot be...." Ambrose, 65

Mich. App. at 488-489 (1975) quoting Genrow v. Flymm, 166 Mich. 564, 567-568 (1911).

       In the case at bar, Plaintiff and Plaintiff’s Counsel engaged in privileged discussions

regarding the facts and the merits of the case. During those discussions, it became apparent

that there had been a total breakdown in the attorney-client relationship to the extent that

Plaintiff’s Counsel can no longer represent Plaintiff.      The breakdown in the attorney-client

relationship prevents Plaintiff’s Counsel from effectively representing Plaintiff.

       WHEREFORE, attorneys, Scott P. Batey and the Batey Law Firm, PLLC, respectfully

request this Honorable Court enter an Order allowing them to withdraw as attorneys for Plaintiff.


                                                   Respectfully submitted,

                                                   BATEY LAW FIRM, PLLC

                                               BY: /s/Scott P. Batey
                                                  SCOTT P. BATEY (P54711)
                                                  Attorney for Plaintiff
                                                  30200 Telegraph Road, Suite 400
                                                  Bingham Farms, MI 48025
                                                  (248) 540-6800-phone
                                                  (248) 540-6814-fax
                                                  sbatey@bateylaw.com

Dated: September 25, 2019
Case 5:19-cv-10226-JEL-EAS ECF No. 15 filed 09/25/19                PageID.61     Page 5 of 5



                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 25, 2019, I electronically filed Plaintiff’s Motion to
Withdraw as Counsel for Plaintiff with the Clerk of the Court using the ECF system, which will
send notification of such filing to all attorneys on record.

                                                   /s/Roslyn Cockrell
                                                   Roslyn Cockrell
                                                   Paralegal to Attorney Scott P. Batey
